DETAILED ACTION
This Office action is in response to the amendment filed on May 16th, 2022.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed June 23rd, 2022, with respect to the rejection(s) of claim(s) 1-11 under U.S.C. 101 statutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of non-statutory double patenting.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,903,063.
Regarding claim 1, that all the limitations of the instant claim are present in the patented claim can be seen as follows:
a method to confirm charged-particle generation in a mass spectrometer, the method comprising (‘A method to confirm charged-particle generation in a mass spectrometer, the method comprising:’): connecting a power supply to an electrical component comprising an impedance while the power supply is external to a chamber (connecting a power supply to the electrical component while the power supply is external to the chamber;’ also ‘an electrical component comprising an impedance,’); applying a voltage via the power supply while the power supply is external to the chamber (‘applying a voltage via the power supply while the power supply is external to the chamber.’); receiving, by the electrical component, charged-particle current that is generated in the chamber (‘receiving, by an electrical component comprising an impedance, charged-particle current that is generated in the chamber;’); and measuring an electrical response by the electrical component to the charged-particle current (‘and measuring an electrical response by the electrical component to the charged-particle current,’).
Regarding claims 2-11, these claims are identical to the patented claims.
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,903,063.
Regarding claim 12, the patented claim discloses a method to confirm ionization in a mass spectrometer that comprises a first plate or screen and a second plate or screen, the method comprising: connecting a first side of an electrical component comprising an impedance to the second plate or screen while the second plate or screen is in a chamber (‘connecting a first side of an electrical component comprising an impedance to a second plate or screen of the ion optics system while the second plate or screen is in the chamber;’); connecting a power supply to a second side of the electrical component while the power supply is external to the chamber (‘connecting a power supply to a second side of the electrical component while the power supply is external to the chamber;’); applying a voltage via the power supply while the power supply is external to the chamber (‘applying a voltage via the power supply while the power supply is external to the chamber;’); firing a laser of the mass spectrometer toward a sample plate of the mass spectrometer, while the first plate or screen is grounded, while the first and second sides of the electrical component are connected to the second plate or screen and the power supply, respectively, and while the power supply is applying the voltage (‘firing a laser of the mass spectrometer toward a sample plate of the mass spectrometer, while the first plate or screen is grounded, while the first and second sides of the electrical component are connected to the second plate or screen and the power supply, respectively, and while the power supply is applying the voltage; ‘); and receiving, by the electrical component, ion current that is generated from a sample that is on the sample plate while the sample plate is in the chamber (‘and receiving, by the electrical component, ion current that is generated from a sample that is on the sample plate while the sample plate is in the chamber.’).
Regarding claims 13-15, these claims are identical to the patented claims.\
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of U.S. Patent No. 10,903,063.
Regarding claim 16, the patented claim discloses a mass spectrometer comprising: a chamber comprising (‘A mass spectrometer comprising: a chamber comprising:’): a plate or screen (‘a second plate or screen;’); and a sample plate (‘and a sample plate;’); a power supply that is external to the chamber (‘a power supply that is external to the chamber;’); and an electrical component that is connectable between the second plate or screen and the power supply, wherein the electrical component comprises an impedance and is configured to receive charged-particle current generated in the chamber (‘and an electrical component that is connectable between the second plate or screen and the power supply, wherein the electrical component comprises an impedance and is configured to receive charged-particle current generated in the chamber.’).
Regarding claim 17, the patented claim is identical.
Regarding claim 18, the patented claim discloses the mass spectrometer of Claim 17, further comprising a laser configured to fire toward the sample plate, while first and second sides of the resistor are connected to the  plate or screen and the power supply, respectively, and while the power supply is applying a voltage (‘The mass spectrometer of claim 18, further comprising a laser configured to fire toward the sample plate, while first and second sides of the resistor are connected to the second plate or screen and the power supply, respectively, and while the power supply is applying a voltage,’), wherein the resistor is configured to receive ion current generated from a sample that is on the sample plate (‘wherein the resistor is configured to receive ion current generated from a sample that is on the sample plate,’), and wherein the plate or screen comprises a back bias plate (‘and wherein the first plate or screen comprises an extraction plate and the second plate or screen comprises a back bias plate.’).]
Regarding claim 19, the patented claim discloses the mass spectrometer of Claim 18, further comprising: an extraction plate (‘wherein the first plate or screen comprises an extraction plate’ in parent claim); and a shorting plug by which the extraction plate is connectable to ground, wherein the laser is configured to fire toward the sample plate while the extraction plate is grounded (‘a shorting plug by which the extraction plate is connectable to ground, wherein the laser is configured to fire toward the sample plate while the extraction plate is grounded.’). 
Regarding claim 20, the patented claim discloses the mass spectrometer of Claim 18, further comprising: an extraction plate (‘wherein the first plate or screen comprises an extraction plate’ in parent claim); and a switch by which the extraction plate is switchably connectable to ground, wherein the switch is external to the chamber, and wherein the laser is configured to fire toward the sample plate while the extraction plate is grounded (‘a switch by which the extraction plate is switchably connectable to ground, wherein the switch is external to the chamber, and wherein the laser is configured to fire toward the sample plate while the extraction plate is grounded.’).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0276639 (Guthrie) discloses a method for measuring ion concentration comprising: connecting a power supply to an electrical component comprising an impedance; applying a voltage via the power supply while the power supply is external to the chamber; receiving, by the electrical component, charged-particle current that is generated in the chamber; and measuring an electrical response by the electrical component to the charged-particle current (fig. 2 and associated text, impedance is element 213).  However, the power supply in Guthrie must be in the chamber, and Guthrie is not directed to a method to confirm charged-particle generation in a mass spectrometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881